         Case 20-05002-rlj Doc 35 Filed 08/24/20             Entered 08/24/20 15:49:53            Page 1 of 33




The following constitutes the ruling of the court and has the force and effect therein described.




 Signed August 24, 2020                    United States Bankruptcy Judge
______________________________________________________________________
                                IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE NORTHERN DISTRICT OF TEXAS
                                           LUBBOCK DIVISION

         In re:                                                   §
                                                                  §
         REAGOR-DYKES MOTORS, LP,1                                §      Case No.: 18-50214-RLJ-11
                                                                  §      (Jointly Administered)
                                Debtors.                          §
                          ____________________                    §
                                                                  §
         REAGOR AUTO MALL, LTD.,                                  §
         REAGOR-DYKES AMARILLO, LP,                               §
         REAGOR-DYKES FLOYDADA, LP,                               §
         REAGOR-DYKES IMPORTS, LP,                                §
         REAGOR-DYKES PLAINVIEW, LP,                              §
         REAGOR-DYKES MOTORS, LP,                                 §
         REAGOR-DYKES SNYDER, L.P.,                               §
                                                                  §
                  Plaintiffs,                                     §
                                                                  §
         v.                                                       §      Adversary No. 20-05002
                                                                  §
         FIRSTCAPITAL BANK OF TEXAS, N.A.                         §
                                                                  §
                                                                  §
                      Defendant.                                  §



     1
       The following chapter 11 cases are jointly administered in Case No. 18-50214: Reagor-Dykes Motors, LP, Reagor-
     Dykes Imports, LP (Case No. 18-50215), Reagor-Dykes Amarillo, LP (Case No. 18-50216), Reagor-Dykes Auto
     Company, LP (Case No. 18-50217), Reagor-Dykes Plainview, LP (Case No. 18-50218), Reagor-Dykes Floydada, LP
     (Case No. 18-50219), Reagor-Dykes Snyder, L.P. (18-50321), Reagor-Dykes III LLC (18-50322), Reagor-Dykes II
     LLC (18-50323), Reagor Auto Mall, Ltd. (18-50324), and Reagor Auto Mall I LLC (18-50325).
                                                              1
 Case 20-05002-rlj Doc 35 Filed 08/24/20                   Entered 08/24/20 15:49:53      Page 2 of 33



                                        MEMORANDUM OPINION

          The defendant, FirstCapital Bank of Texas, N.A. (FirstCapital), filed its motion under

Bankruptcy Rule 7012(b) and Federal Rule of Civil Procedure 12(b)(6) seeking dismissal of all

counts of Plaintiffs’ Original Complaint.2 The plaintiffs—collectively referred to as Reagor-

Dykes or the Debtors—filed their response opposing dismissal; in the alternative, they request an

opportunity to amend the complaint. The Court has determined that Reagor-Dykes has not

sufficiently pleaded the transfer element of its preference and fraudulent transfer counts and thus,

if not amended, such causes, as well as Counts Three and Five, are subject to dismissal. The

Court denies the motion as to Counts Four, Six, and Seven.

                                                         I.

                                                  Rule 12(b)(6)

          Rule 12(b)(6) of the Federal Rules of Civil Procedure allows dismissal of a case if a

plaintiff fails “to state a claim upon which relief can be granted.” This rule applies in adversary

proceedings as incorporated by Bankruptcy Rule 7012(b). Rule 12(b)(6) must be read in

conjunction with Rule 8(a), which requires “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); see Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662 (2009). To withstand a Rule 12(b)(6)

motion, a complaint must contain “enough facts to state a claim to relief that is plausible on its

face.” Twombly, 550 U.S. at 570. A claim satisfies the plausibility test “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged. [Twombly’s] plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Iqbal, 556 U.S. at 678 (internal citations omitted). While a complaint need not contain detailed


   2
       “Bankruptcy Rule” refers to a rule of the Federal Rules of Bankruptcy Procedure.
                                                              2
 Case 20-05002-rlj Doc 35 Filed 08/24/20               Entered 08/24/20 15:49:53           Page 3 of 33



factual allegations, it must set forth “more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (citation omitted).

        In reviewing a Rule 12(b)(6) motion, the court must accept all well-pleaded facts in the

complaint as true and view them in the light most favorable to the plaintiff. Sonnier v. State

Farm Mut. Auto. Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007); Martin K. Eby Constr. Co. v.

Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004). In ruling on such a motion, the

court cannot look beyond the pleadings. Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999).

The court may also consider documents that are attached to the motion to dismiss if the

documents are specifically referenced in the complaint and are “central” to the plaintiff’s claim.

Sullivan v. Leor Energy, LLC, 600 F.3d 542, 546 (5th Cir. 2010).

                                                     II.

                                             The Complaint

                                                     A.

        The Debtors contend that their rogue CFO, Shane Smith, collaborated with FirstCapital

to, in effect, defraud the Debtors and their creditors. This was done by the daily movement of

funds among the Debtor-entities’ bank accounts in amounts that far exceeded the Debtors’ ability

to honor. FirstCapital was in the middle of Smith’s scheme by allowing the Debtors to maintain

large overdrafts in the Debtors’ accounts at FirstCapital and by accommodating the Debtors’

“perverted” use of sight drafts to create immediate credit and several days’ “float” that allowed

the scheme to persist. Doc. No. 1 ¶ 33.3

        The Debtors allege the scheme both generally and anecdotally. Smith, “no later than

February 2017, . . . began collaborating with FirstCapital in fraudulent schemes to defraud the



    3
    “Doc. No.” refers to a docket entry in Adversary No. 20-05002 in the case file maintained by the Court on
CM/ECF, unless otherwise stated.
                                                           3
 Case 20-05002-rlj Doc 35 Filed 08/24/20                 Entered 08/24/20 15:49:53            Page 4 of 33



Debtors and their creditors.” Id. ¶ 16. For 2017 and 2018, RAM, with monthly sales of $14.3

million, had monthly deposits and credits of over $70 million.4 From late 2017 through August

2018, $383 million was disbursed from a RAM account to other Reagor-Dykes accounts. In

March 2017, the Amarillo account at FirstCapital was overdrawn by $611,000; in January 2018,

RAM, Amarillo, and Floydada’s accounts were each overdrawn by almost $1.4 million.5 The

complaint states that RAM’s and Amarillo’s average daily balances for February 2018 were a

negative $3.95 million and a negative $1.328 million, respectively. And they each maintained a

negative average balance every month from December 2016 through February 2018.

         Smith and FirstCapital’s representative communicated on an almost daily basis about

Reagor-Dykes’ abusive use of its accounts at FirstCapital. FirstCapital accommodated and took

“active measures” to help Smith carry-out his “sales” and “meaningless churning of inventory

between dealerships,” so that Smith could obtain funds to deploy where needed at the moment.

Id. ¶ 40. The allowed overdrawing of accounts and the float created by use of sight drafts

constituted interest-bearing loans by FirstCapital to the Debtors. (FirstCapital did have certain

Reagor-Dykes entities sign documents for an approximate $2.5 million revolving line of credit in

June 2017—and renewed in 2018—as a way to formalize the immediate credit given on sight

drafts presented by RAM, Amarillo, and Floydada. But this accounted for only a fraction of the

“loans” made.)

         FirstCapital benefitted by going along with Smith’s electronic kiting scheme. The

Debtors’ deposit accounts were highly inflated and thus, as a result, so was the bank’s perceived

financial position. This was all happening at a time when the bank was looking to purchase

another bank. It had the effect of reducing the cash needed for the purchase and avoided a



   4
       “RAM” refers to Reagor Auto Mall Ltd.
   5
       “Amarillo” refers to Reagor-Dykes Amarillo, LP; “Floydada” refers to Reagor-Dykes Floydada, LP.
                                                          4
 Case 20-05002-rlj Doc 35 Filed 08/24/20                      Entered 08/24/20 15:49:53   Page 5 of 33



“cascade of defaults” throughout the Reagor-Dykes enterprise, including a default on

FirstCapital’s floorplan financing of Reagor-Dykes. Id. ¶ 43.

           By the complaint, the Debtors allege that the bank is an insider as to the Debtors under

both the Bankruptcy Code—because Rick Dykes was one of two ultimate owners of Reagor-

Dykes and a director of FirstCapital—and common law.

           Last, the Debtors allege that upon the August 2018 bankruptcy filings, FirstCapital

agreed, upon Rick Dykes’s pledge of over $7 million of additional collateral, to provide an

additional $2.1 million of floorplan financing to Reagor-Dykes. FirstCapital never provided the

loan.


                                                            B.

           The Debtors assert seven grounds for recovery:

              Count One for Preferential Transfers under § 547;

              Count Two for Actual Fraudulent Transfers under §§ 544, 548(a)(1)(A), 550, and
               551;

              Count Three for Recovery of Avoided Transfers under § 550;

              Count Four for Equitable Subordination;

              Count Five for Objection to and Disallowance of Claims;

              Count Six for Willful Violation of the Automatic Stay; and

              Count Seven for Attorneys’ Fees and Costs.6

           For the preference action, the Debtors allege that FirstCapital extended immediate credit

to Debtors RAM, Amarillo, or Floydada under one of three scenarios: (1) whenever each

presented a sight draft for payment (presumably as sellers of vehicles to another Reagor-Dykes

entity); (2) whenever FirstCapital paid on a draft with a cashier’s check drawn on FirstCapital’s


   6
        All § references refer to 11 U.S.C. unless otherwise stated.
                                                                 5
 Case 20-05002-rlj Doc 35 Filed 08/24/20             Entered 08/24/20 15:49:53        Page 6 of 33



funds without simultaneously debiting the appropriate RAM, Amarillo, or Floydada account

(presumably as buyers of vehicles); and (3) by routinely allowing multi-day overdrafts from

RAM, Amarillo, and Floydada accounts at the bank. These many extensions of credit created

antecedent debt. And when these Debtors subsequently paid down the “loans,” such payments

are voidable “transfers” under § 547 as made on account of antecedent debt. (The Debtors allege

the remaining preference elements.) The suspect transfers go back a year prior to the filing of

the bankruptcy cases, given FirstCapital’s insider status.

           The Debtors assert that RAM, Amarillo, and Floydada “made other [voidable] transfers

of funds” to FirstCapital for fees and to pay conventional loans, such as floorplan loans made to

RAM. Id. ¶ 82. FirstCapital’s liens on these loans should, they say, be “transferred to RAM

pursuant to 11 U.S.C. § 510.” Id.

           The Debtors label the preferential transfers as the Deposited Sight Transfers, the Paid

Sight Transfers, the True Overdraft Transfers, and the Bank Transfers. Id. ¶¶ 58, 67, 76, 83.

           The Debtors’ fraudulent transfer claims also concern Debtors RAM, Amarillo, and

Floydada. They each had accounts at FirstCapital that routinely carried negative balances which,

as with the preference claims, constituted unsecured credit extensions by the bank. Deposits

made by these Debtors to pay down the negative balances were made to hinder, delay, and

defraud their other creditors. FirstCapital is a transferee in this scheme and thus liable under

§ 548(a)(1)(A) and under Texas law, Texas Business and Commerce Code § 24.005.

           Under Count Three, the Debtors seek, as one of their remedies for the avoided transfers

of Counts One and Two, the value of such transfers. This recovery is based on § 550(a). They

also ask, per § 551, that the avoided transfers be preserved for the benefit of the bankruptcy

estates.



                                                      6
 Case 20-05002-rlj Doc 35 Filed 08/24/20           Entered 08/24/20 15:49:53         Page 7 of 33



       For their Count Four claim, the Debtors assert that FirstCapital’s acquiescence to Smith’s

scheme injured other creditors and thus it should be equitably subordinated to other creditors

under §§ 510(c) and 105(a) of the Bankruptcy Code.

       Count Five is the Debtors’ objection to FirstCapital’s claim. Two grounds support their

claim objection. First, under § 502(d), until FirstCapital pays the Debtors the amount equal to

any avoided transfers, plus interest and costs, its claim must be disallowed. Second, also under

§ 502(d), FirstCapital’s claim must be denied to the extent FirstCapital’s liability to the Debtors

exceeds its claim. FirstCapital would have no enforceable right to payment, no debt, and thus no

“claim” under § 101(5). And if it has no claim, any security interests are extinguished.

       For its cause under Count Six, the Debtors submit that FirstCapital willfully violated the

automatic stay, § 362(a)(3), by refusing to turnover any funds it received from the post-petition

collections or deposits from Debtors’ receivables. The receivables and their proceeds are estate

property which thereby implicates the protections of the automatic stay. The Debtors seek

damages, including fees and costs, for FirstCapital’s stay violation.

       Last, the Debtors seek, at Count Seven, recovery of attorneys’ fees and costs for filing

and prosecuting this action.

                                                 III.

                                      The Motion to Dismiss

       FirstCapital says by its motion that it was, at most, a mere conduit on the Debtors’

movement of funds in-and-out of their accounts at FirstCapital. But to the extent the movement

of funds constitutes transfers to FirstCapital, the Debtors have failed to plead the transfer-based

causes—Counts One, Two, Three, and Five—with sufficient particularity. FirstCapital says it is

impossible to identify the transfers and sticking a label on a type of transfer is inadequate to

provide notice. Each transfer must be identified by date, the transferor, the transferee, and

                                                    7
 Case 20-05002-rlj Doc 35 Filed 08/24/20            Entered 08/24/20 15:49:53         Page 8 of 33



amount. These counts must therefore be dismissed, FirstCapital argues. And if the underlying

preference and fraudulent transfer claims are dismissed, so too must Count Three for recovery of

avoided transfers and Count Five for disallowance of FirstCapital’s claim (there would be no

avoidable transfer to repay or offset).

       FirstCapital raises purely legal grounds for dismissal of the Debtors’ claims of equitable

subordination, for willful stay violation, and attorneys’ fees. FirstCapital contends that the

Debtors do not have standing to bring an equitable subordination claim; that its administrative

freeze of accounts is not, as a matter of law, a stay violation; and that attorneys’ fees are simply

not recoverable on the Debtors’ claims.

                                                  A.

       To begin, the Court addresses one basic problem with the complaint. Reagor-Dykes

refers to the “perverted” use of sight drafts to create float and thus the needed liquidity for its

(Smith’s) scheme. FirstCapital accommodated the use of sight drafts by allowing immediate

credit upon presentment. At paragraphs 32–34, Reagor-Dykes describes the proper or intended

use of sight drafts. Doc. No. 1. At paragraph 37, it provides an example of an improper use of a

sight draft that occurred on April 18, 2017. Id. At paragraph 38, it describes Smith’s and

FirstCapital’s cooperation. Id. The problem, however, is that the transaction described at

paragraph 37, coupled with the additional conclusory description at paragraph 38 of the parties’

cooperation is, when compared to the proper use of sight drafts described at paragraphs 32–34,

simply incomprehensible. Who was the “seller”? Who was the “buyer”? Who had an account

at FirstCapital? The pleaded facts, regardless how extensive, must be understandable.

                                                  1.

        FirstCapital’s mere-conduit argument is an affirmative defense that is not appropriately

considered on a motion to dismiss. See, e.g., Mukamal v. BMO Harris Bank N.A. (In re Palm

                                                       8
 Case 20-05002-rlj Doc 35 Filed 08/24/20           Entered 08/24/20 15:49:53         Page 9 of 33



Beach Fin. Partners, L.P.), 488 B.R. 758, 769 (Bankr. S.D. Fla. 2013) (“Ordinarily, it is not

appropriate for the Court to determine the applicability of the mere conduit defense at the motion

to dismiss stage. The mere conduit rule is an affirmative defense.”); see also Isaiah v. JPMorgan

Chase Bank, 960 F.3d 1296, 1304 (11th Cir. 2020) (“First, the mere conduit defense is an

affirmative defense that must be proved by the defendant seeking its protection. A complaint

need not anticipate and negate affirmative defenses and should not ordinarily be dismissed based

on an affirmative defense unless the defense is apparent on the face of the complaint.”); In re

Petters Co., 557 B.R. 711, 731–32 (Bankr. D. Minn. 2016) (stating that defendant’s affirmative

defense of mere conduit was not obvious from the face of the complaint and would not dismiss

the complaint on those grounds); Buckley v. Merrill Lynch & Co. (In re DVI, Inc.), No. 08-

50248, 2008 WL 4239120, at *3 (Bankr. D. Del. Sept. 16, 2008) (“[A]n affirmative defense

cannot form the basis of a motion to dismiss” and “[t]he ‘mere conduit’ defense is such an

affirmative defense.”); AstroPower Liquidating Tr. v Xantrex Tech., Inc. (In re AstroPower

Liquidating Tr.), 335 B.R. 309, 334 (Bankr. D. Del. 2005) (holding that the mere conduit defense

involved “questions of fact which are not properly resolved” via a motion to dismiss).

        “Courts have held that deposits into a debtor’s bank account that are used by the bank to

cover overdrafts are transfers that may be avoided as preferences under 11 U.S.C. § 547.” Welch

v. Regions Bank (In re Mongelluzzi), 591 B.R. 480, 494 (Bankr. M.D. Fla. 2018). The Florida

court also stated that “[t]he same rationale applies to the avoidance of a fraudulent transfer” as to

a preferential action. Id.; see also In re Montgomery, 983 F.2d 1389 (6th Cir. 1993) (holding that

the debtor had sufficient control over funds that he transferred between banks as part of a check-

kiting scheme so that his deposits, which reduced overdrafts at one bank from over $2 million to

zero within the 90 days prior to the debtor’s bankruptcy petition, could be recovered by the

trustee as a preferential transfer); In re Prescott, 805 F.2d 719, 729–30 (7th Cir. 1986)

                                                    9
Case 20-05002-rlj Doc 35 Filed 08/24/20          Entered 08/24/20 15:49:53        Page 10 of 33



(repayment of overdraft balances with subsequent deposits was the repayment of an antecedent

debt); but see Laws v. United Mo. Bank of Kansas City, N.A., 98 F.3d 1047, 1051 (8th Cir. 1996)

(routine overdrafts are not transfers under the Bankruptcy Code where interest was not being

charged on that overdraft amount).

       Deposits that cover intraday overdrafts, however, are likely not transfers under the

Bankruptcy Code. See Sarachek v. Luana Sav. Bank (In re Agriprocessors, Inc.), 490 B.R. 852,

878 (Bankr. N.D. Iowa 2013). The complaint alleges that the Reagor-Dykes’ bank accounts at

FirstCapital had multi-day overdrafts that were being charged interest. This scenario, when

viewed in the light most favorable to Reagor-Dykes, pleads a transfer as defined under the

Bankruptcy Code. See § 101(54).

                                                2.

       Even if its mere-conduit argument fails, FirstCapital argues that Reagor Dykes’

preference claims fail to adequately identify the specifics of the alleged transfers. (The same

argument applies to Reagor-Dykes’ fraudulent transfer claims, which are addressed below.)

Federal Rule of Civil Procedure 8(a) applies to preference actions, though what is required to

meet the pleading standard of Rule 8(a) is unsettled.

       FirstCapital argues that the Court should apply the high pleading standard for preferential

transfers as set in In re Valley Media. Doc. No. 16 ¶¶ 22–24 (citing to Valley Media, Inc. v.

Borders, Inc. (In re Valley Media, Inc.), 288 B.R. 189, 191 (Bankr. D. Del. 2003)). The Valley

Media standard requires that a plaintiff plead each transfer by date, amount, transferor, and

transferee. In re Valley Media, 288 B.R. at 192. See also Solmonese v. Shyamsundar (In re

AmCad Holdings, LLC), No. 15-51979, 2017 WL 1316922, at *3 (Bankr. D. Del. Apr. 7, 2017)

(following Valley Media, complaint must identify with particularity which transfer is sought to

be avoided, identify the nature and amount of each antecedent debt, identify each alleged

                                                  10
Case 20-05002-rlj Doc 35 Filed 08/24/20             Entered 08/24/20 15:49:53          Page 11 of 33



preferential transfer by date of the transfer, the name of the debtor/transferor, the name of the

transferee, and the amount of the transfer to survive motion to dismiss); Stanziale v. DMJ Gas-

Mktg. Consultants, LLC (In re Tri-Valley Corp.), No. 14-50446, 2015 WL 110074, at *3 (Bankr.

D. Del. Jan. 7, 2015) (applying Valley Media, a preference claim was sufficient where complaint

stated that between “May 9, 2012 to August 6, 2012, the Debtors made transfers to Defendant in

the amount of $43,338.59” in addition to an attached exhibit that identified the account number

from which the transfers were made, with the amounts, issue date, and dates of each payment).

The Valley Media opinion states that the pleading standard for a preference action is Rule 8 and

that the specifics of each transfer are required to give the defendant fair notice as contemplated

under Rule 8. See generally In re Valley Media, 288 B.R. 189.

        A few courts outside of Delaware have adopted Valley Media’s specific pleading

standard for preferential transfers; at least one Delaware court has rejected it. See, e.g., Beaman

v. Barth (In re AmeriLink, Ltd.), No. 10-00164, 2011 WL 864953, at *2 (Bankr. E.D.N.C. Mar.

11, 2011) (“To comply with the heightened pleading standards for § 547 claims, the complaint

must include (a) an identification of the nature and amount of each antecedent debt and (b) an

identification of each alleged preferential transfer by (i) date, (ii) name of debtor/transferor, (iii)

name of transferee and (iv) amount of the transfer.”); Schnelling v. Crawford (In re James River

Coal Co.), 360 B.R. 139, 168 (Bankr. E.D. Va. 2007) (“To state a cause of action to avoid a

preferential transfer pursuant to 11 U.S.C. § 547(b), the Trustee must (1) identify the nature and

amount of each antecedent debt and each alleged preferential transfer by date, name of

debtor/transferor, name of transferee, and amount of the transfer . . . .”); but see In re The IT

Grp., Inc., 313 B.R. 370, 373 (Bankr. D. Del. 2004) (“The fact that Bankruptcy Rule 7008,

which contains special pleading requirements in certain adversary cases before bankruptcy

judges, fails to provide any such additional requirements for preference actions indicates it was

                                                     11
Case 20-05002-rlj Doc 35 Filed 08/24/20               Entered 08/24/20 15:49:53       Page 12 of 33



intended that the adequacy of pleadings in such actions be judged under the notice pleading

standard of Civil Rule 8(a)(2), which requires only a ‘short and plain statement of the claim

showing that the pleader is entitled to relief.’”).

          While FirstCapital declares that Valley Media is “the seminal case addressing the

pleading standard” for a preferential transfer,7 some courts have rejected the Valley Media

standard as too harsh. In re The IT Grp., Inc., 313 B.R. at 373 (“While plaintiffs should be

encouraged to provide specific information in support of their claims whenever possible, to

require them to do so in their initial pleading in all cases, particularly with the specificity

demanded by Valley Media, is in this court’s view inappropriate and unnecessarily harsh.”);

Butler v. Anderson (In re C.R. Stone Concrete Contractors, Inc.), 434 B.R. 208, 221 (Bankr. D.

Mass. 2010) (refusing to apply Valley Media’s ultra-specific pleading standard).

          Most courts have held, like Valley Media, that the notice pleading standard of Rule 8 of

the Federal Rules of Civil Procedure is sufficient for claims under § 547. One court has stated

that Rule 8 only requires alleged preferential transfers to be identified by: “1) the name of each

debtor/transferor; 2) the name of each defendant/transferee; 3) the form of transfers (checks); and

4) the total amount of the alleged preferential transfers made by a particular debtor/transferor to

each defendant/transferee.” In re El Comandante Mgmt. Co., LLC, 388 B.R. 469, 473 (Bankr.

D.P.R. 2008) (citing In re NM Holdings Co., LLC, 376 B.R. 194, 204 (Bankr. E.D. Mich. 2007))

(finding that where complaint provided exact dates, precise dollar amounts, and check numbers

for each transfer and who received that transfer was sufficient). Another court, while rejecting

Valley Media, determined that “so long as the complaint makes clear who transferred what to

whom and when,” a preference claim is sufficient because that information provides the

defendant enough notice “to mount whatever defenses may be available.” Tousa Homes, Inc. v.


    7
        Doc. No. 16 ¶ 22.
                                                      12
Case 20-05002-rlj Doc 35 Filed 08/24/20            Entered 08/24/20 15:49:53         Page 13 of 33



Palm Beach Newspapers, Inc. (In re TOUSA, Inc.), 442 B.R. 852, 855–56 (Bankr. S.D. Fla.

2010) (emphasizing that when there are multiple debtors, the complaint must distinguish who

paid the transfer, otherwise the imprecise pleading would lead to the “amorphous payor

problem”).

       Most courts effectively require the specific-pleading standard of Valley Media, without

expressly adopting it. For example, in In re TransVantage Solutions, Inc., No. 15-1882, 2016

WL 5854197, at *4 (Bankr. D.N.J. Oct. 6, 2016), the court stated that the Rule 8 pleading

standard was partially met where the elements of a preference action were pleaded in the

complaint and all payments were itemized as exhibits to each preference complaint. This was a

complex case, where the trustee filed hundreds of preference and fraudulent transfer complaints

against various defendants. The complaint against defendant FedEx not only stated a limited

range of time for the transfers, it also alleged that the debtor paid invoices in the amount of at

least $24,719,305.24 USD and identified each transaction in an attached Exhibit A. Exhibit A

had three parts: part one was 2,088 pages, part two was 2,051 pages, and part 3 was 1,132 pages.

       In Owens v. LaForce (In re Raymond & Assocs., LLC), No. 17-117, 2018 WL 2143304,

at *2 (Bankr. S.D. Ala. May 9, 2018), the court stated that a preference action was subject to the

Rule 8 notice pleading standard but that the claim was not sufficiently pleaded where the trustee

failed to identify specific transactions. This was despite the trustee’s description of the nature of

the transfers, a 628-page attached exhibit that consisted of the debtor’s general ledger and copies

of checks issued by the debtor’s affiliate companies, and describing the type of avoidable

transfers as labeled on the bookkeeping as “payments on a loan, suspicious payments for

‘reimbursement,’ and unclassified or misclassified payments.” Adversary Complaint, In re

Raymond & Assocs., LLC, No. 17-117 (Bankr. S.D. Ala. Dec. 13, 2017), ECF No. 1 ¶ 10. The

court determined that this was insufficient because neither the complaint nor the exhibit

                                                   13
 Case 20-05002-rlj Doc 35 Filed 08/24/20           Entered 08/24/20 15:49:53         Page 14 of 33



identified which of the transactions were actionable. This case was complex—in the reply brief

to the defendant’s motion to dismiss this action, the trustee stated that “[t]he sheer volume of

avoidable transactions is, without a doubt, overwhelming.” Trustee’s Response to Motion to

Dismiss, In re Raymond & Assocs., LLC, No. 17-117 (Bankr. S.D. Ala. Apr. 9, 2018), ECF No.

16 ¶ 5. The court allowed the trustee 90 days to amend the complaint and ordered the trustee to

conduct “preliminary discovery sufficient to uncover the facts and information necessary to

identify and amend her Complaint to include the transfers to be avoided,” or the complaint would

be dismissed. In re Raymond & Assocs., 2018 WL 2143304, at *3. The amended complaint

included an exhibit that listed 204 transfers identified by entity paid from, the account number,

the check date, the check number, and the amount. Amended Adversary Complaint, In re

Raymond & Assocs., LLC, No. 17-117 (Bankr. S.D. Ala. Aug. 2, 2018), ECF No. 34, Ex. D. The

amended complaint also stated that “[b]y listing these transactions, Trustee does not intend to

limit the transfers recoverable to just these transactions. Rather, Trustee’s investigation is

ongoing and she fully expects to find additional fraudulent or preference payment transactions.”

Id. at 1.

        It is not uncommon for a preference suit that is based on a large, complicated check-

kiting or Ponzi-like scheme to identify transfers with painstaking specificity. See, e.g., In re

Montgomery, 123 B.R. 801, 806 (Bankr. M.D. Tenn. 1991). In Montgomery, the trustee

calculated the total transfer amount to be $2,254,935, which was derived from a hired CPA’s

“analysis of more than 60,000 checking transactions and 6,000 real estate closings” that

demonstrated the debtors were involved in a “colossal check kiting scheme” involving the

defendant. In re Montgomery, 136 B.R. 727, 729 (M.D. Tenn. 1992). The complaint, per the

Sixth Circuit’s opinion of the case on appeal, alleged who transferred what, to whom, and when:

        The complaint alleged, among other things, that on March 14, 1988, Southland
        Escrow had a combined negative balance of $1,971,978.75 in all its Third National
                                                    14
Case 20-05002-rlj Doc 35 Filed 08/24/20            Entered 08/24/20 15:49:53         Page 15 of 33



       accounts; that Montgomery and Southland Escrow subsequently made several
       hundred deposits and withdrawals, with the total deposits exceeding the total
       withdrawals to such an extent that on May 25, 1988, Southland Escrow had a
       combined positive balance of $1,179.20 in its Third National accounts; that the
       aggregate of all the transfers from Southland Escrow to Third National caused the
       bank to recover all its losses to the prejudice of Southland Escrow’s other creditors;
       that the transfers would enable the bank to recover more than it would otherwise be
       able to receive as a creditor; and that the aggregate of the transfers constituted a
       preferential transfer within the meaning of 11 U.S.C. § 547.

In re Montgomery, 983 F.2d at 1391–92.

       Other courts have similarly required specificity in identifying the transfer element of a

preference action. See, e.g., The State Bank & Tr. Co. v. Spaeth (In re Motorwerks, Inc.), 371

B.R. 281, 292–94 (Bankr. S.D. Ohio 2007) (applying Rule 8 to preference action, concluded that

the trustee’s preferential and fraudulent transfer claims failed to adequately identify the transfers

to be avoided because the trustee did not “identify, by date or amount, even one actual transfer

from the Debtor to State Bank that is to be avoided” where the trustee alleged that the debtor’s

sole shareholder engaged in fraudulent schemes, including check-kiting, and the alleged transfers

were made to State Bank during the statutorily relevant periods); In re Agriprocessors, Inc., 490

B.R. 852 (alleging a check kiting scheme and seeking to avoid bank deposits that paid-off a large

overdraft balance as preferential transfers; trustee explained the nature of the transfers in the

complaint and included bank records to support claim; no motion to dismiss was filed, but the

complaint said who paid what and that transfers were in the form of checks; the complaint was

amended several times, eventually alleging the total amount of the preferential transfers).

       Reagor-Dykes argues that, because the facts here are complex, hyper-specific pleadings

are not required. In support of this more relaxed standard, Reagor-Dykes cites to a Federal

Claims Act case. U.S. ex rel. Bledsoe v. Cmty. Health Sys., Inc., 501 F.3d 493, 509–10 (6th Cir.

2007). “Where the allegations in a relator’s complaint are ‘complex and far-reaching, pleading

every instance of fraud would be extremely ungainly, if not impossible.’” Id. But this rule has

                                                    15
Case 20-05002-rlj Doc 35 Filed 08/24/20           Entered 08/24/20 15:49:53         Page 16 of 33



generally been used only for claims alleging violations of the False Claims Act and not for suits

arising under the Bankruptcy Code. Even so, where a fraudulent scheme is alleged, the plaintiff

must still provide examples of specific false claims (under the False Claims Act) made in

furtherance of the fraudulent scheme before he can, at least, proceed to discovery on the entire

scheme. Id. at 510. This leniency is based on the outsider status of the plaintiff; the plaintiff can

then fill-in necessary gaps through discovery.

       Some bankruptcy cases mimic the False Claims Act’s relaxed-pleading standard and thus

do not require a strict identification of transfers. One line of cases notes the complexity of the

underlying transactions and requires that if the plaintiff lumps transfers together, the aggregate

sum must be pleaded, along with the amount received by the defendant. See, e.g., Picard v.

Madoff (In re Bernard L. Madoff Inv. Sec. LLC), 458 B.R. 87, 113 (Bankr. S.D.N.Y. 2011)

(“Indeed, courts have found that allegations aggregating transfers into lump sums over several

years without identifying the number of transfers, the dates of the transfers, or the amount of any

specific transfer will satisfy Rule 8(a) pleading requirements.”) (citing The Unencumbered

Assets, Tr. v. JP Morgan Chase Bank (In re Nat’l Century Fin. Enters., Inc. Inv. Litig.), 617 F.

Supp. 2d 700, 722 (S.D. Ohio 2009) (“Though the complaint fails to specify the exact dates and

amounts of the dividend payments, this claim is subject to Rule 8’s liberal pleading

standard….”)); Fed. Nat’l Mortg. Ass’n v. Olympia Mortg. Corp., No. 04-cv-4971, 2006 WL

2802092, at *9 (E.D.N.Y. Sept. 28, 2006) (finding complaint alleged constructively fraudulent

transfers despite aggregating “the transfers into lump sums over three to five year time periods”

without identifying the mechanism of the transfer). But, if the plaintiff does not allege each

transfer by a specific date and amount, the plaintiff must still “provide some factual guideposts to

give a transferee-defendant ‘fair notice’ of the claim itself.” Katz v. Anderson (In re Anderson),

No. 17-3008, 2018 WL 3197746, at *6 (Bankr. D. Conn. June 26, 2018) (analyzing the Madoff

                                                   16
Case 20-05002-rlj Doc 35 Filed 08/24/20            Entered 08/24/20 15:49:53        Page 17 of 33



case where allegations of withdrawals totaling at least $7.3 million from investment accounts

after April of 2004 to pay for personal expenses on defendants’ credit cards was sufficient but

recovery of salaries and bonuses paid between 2001 and 2008 was not sufficient).

        Other courts relax the pleading standard where the plaintiff is a trustee, rather than the

debtor, bringing the claims. See Family Golf Ctrs., Inc. v. Acushnet Co. (In re Randall’s Island

Family Golf Ctrs., Inc.), 290 B.R. 55, 64–65 (Bankr. S.D.N.Y. 2003). The Randall’s Island

court, disagreeing with the Valley Media standard, expressed the need for a more lenient

standard, especially where a trustee brings the action and is not privy to all the information

required by Valley Media. Id.; see also Birdsell v. U.S. W. Newvector Grp., Inc. (In re Cellular

Exp. of Ariz., Inc.), 275 B.R. 357, 363 (Bankr. D. Ariz. 2002) (“It may not be necessary for an

initial complaint to identify each transfer by check number, date and amount, but at minimum

there must be some description of the types of transfers sought to be avoided, such as transfers by

cash or check, transfers of real or personal property, transfers by covering an employee’s

personal obligations, transfers by a release of obligations owed to the debtor . . . .”) (emphasis in

original).

        The Debtors’ complaint does not provide the specificity needed for the alleged

preferential transfers.

        The complaint here fails to give FirstCapital fair notice of the transfers made that are

alleged to be preferential. The courts all agree that Rule 8 sets the basic standard. But in doing

so, they differ on what is needed to provide fair notice to the defendant. Some courts require that

not only the details of each transfer be provided—the date, the amount, the transferor, and

transferee—but also the nature and amount of the antecedent debt. Other courts have adopted a

more relaxed standard, particularly in large, complicated cases that concern hundreds or

thousands of alleged preferential or fraudulent transfers. The problem here, however, is that

                                                   17
 Case 20-05002-rlj Doc 35 Filed 08/24/20                Entered 08/24/20 15:49:53            Page 18 of 33



Reagor-Dykes’ complaint fails to satisfy even the most-forgiving view of the standard. It does

not match-up transfers with antecedent debt. The transfers are identified as having been made

over a range of time. And the transferor is not identified—there are multiple Reagor-Dykes

entities. The complaint does not state the amount of the transfers, either by transfer or in the

aggregate.

                                                       B.

                                                       1.

        For the actual-fraudulent transfer action, FirstCapital argues that Reagor-Dykes

insufficiently pleads the intent-to-defraud element and, like the cause for preferential transfers,

fails to identify the alleged transfers with the required specificity.

        The majority of courts in the Fifth Circuit, and in other circuits, have applied Federal

Rule of Civil Procedure 9(b) to § 548(a)(1)(A) claims.8 In a recent case, the court imposed the

heightened pleading standard under Rule 9(b) for an actual fraudulent transfer claim under

§ 548(a)(1)(A), as well as for Texas Uniform Fraudulent Transfer Act § 24.005. Katchadurian v.

NGP Energy Capital Mgmt. (In re Northstar Offshore Grp., LLC), No. 18-03079, 2020 WL

1930148, at *26 (Bankr. S.D. Tex. Apr. 20, 2020). The Fifth Circuit has yet to rule on this issue

for § 548(a)(1) purposes but has determined that the heightened pleading standard of “Rule 9

applies whenever fraud is an essential part of the claim. In an actual fraudulent transfer case,

fraud is an essential element. The Fifth Circuit has applied this reasoning in the § 523 fraud

context.” Id. (emphasis in original) (citing AT&T Universal Card Servs. v. Mercer (In re




    8
       See, e.g., Kravitz v. Summersett (In re Great Lakes Comnet, Inc.), 588 B.R. 1, 21 (Bankr. W.D. Mich. 2018)
(stating a majority of courts adopt Rule 9(b) pleading standard for claims under §§ 548 and 544(b)); Spradling v.
Pryor Cashman LLP (In re Licking River Mining, LLC), 565 B.R. 794, 807 (Bankr. E.D. Ky. 2017); Kelley v.
JPMorgan Chase & Co. (In re Petters Co.), 557 B.R. 711, 721 (Bankr. D. Minn. 2016); Wagner v. Cunningham (In
re The Vaughan Co., Realtors), 481 B.R. 752, 757–58 (Bankr. D.N.M. 2012).
                                                         18
 Case 20-05002-rlj Doc 35 Filed 08/24/20                 Entered 08/24/20 15:49:53              Page 19 of 33



Mercer), 246 F.3d 391, 401–02 (5th Cir. 2001)).9 The majority of courts apply the heightened

pleading standard of Rule 9(b) to § 548(a)(1)(A) claims. This standard requires that the debtors

(or trustee) “plead the who, what, when, where, and why [of] the fraudulent conduct.” In re Life

Partners Holdings, Inc., 926 F.3d 103, 117 (5th Cir. 2019).

                                                        2.

        For a fraudulent transfer action under § 548(a)(1)(A), when a Ponzi scheme has been

sufficiently pleaded, the intent-to-defraud element does not need to be pleaded. A properly

pleaded Ponzi scheme creates “a presumption of actual intent to defraud on the part of the

transferor” because transfers were “made in the course of a Ponzi scheme [and] could have been

made for no purpose other than to hinder, delay or defraud creditors.” Gowan v. The Patriot

Grp., LLC (In re Dreier LLP), 452 B.R. 391, 424 (Bankr. S.D.N.Y. 2011) (quoting Bear Stearns

Sec. Corp. v. Gredd (In re Manhattan Inv. Fund Ltd.), 397 B.R. 1, 8 (S.D.N.Y. 2007)). This

presumption, though, does not assume all the other elements of § 548 have been met. The

plaintiff must still meet the appropriate pleading standard for all the other elements of § 548.

        The question, then, is whether this same presumption applies to a check-kiting scheme.

Courts have generally found that while a check-kiting scheme may be afforded the same

presumption, the presumption may not be made as a matter of law because the check kiter may

intend on paying back the balance, while a Ponzi scheme is fraudulent from the beginning. See

Colonial Bank v. Freeman (In re Pac. Forest Prods. Corp.), No. 05-cv-23268, 2006 WL

8433477, at *8–9 (S.D. Fla. May 24, 2006) (overturning the bankruptcy court’s presumption of

fraudulent intent in all cases involving check kites because “an individual who kites checks may


    9
       See also Airport Boulevard Apartments, Ltd. v. NE 40 Partners (In re NE 40 Partners, Ltd. P’ship), 440 B.R.
124, 127 n.2 (Bankr. S.D. Tex. 2010) (“Rule 9(b) is made applicable to adversary proceedings by Bankruptcy Rule
7009 and causes of action under 11 U.S.C. §§ 544 & 548 are subject to the requirements of Rule 9(b).”) (citing Haber
Oil Co. v. Swinehart (In re Haber Oil Co.), 12 F.3d 426, 439 (5th Cir. 1994); Kaye v. DuPree (In re Avado Brands,
Inc.), 358 B.R. 868 (Bankr. N.D. Tex. 2006)).
                                                          19
Case 20-05002-rlj Doc 35 Filed 08/24/20           Entered 08/24/20 15:49:53         Page 20 of 33



not act with the requisite intent to defraud if, for example, he remains financially able to

promptly cover overdrafts” and therefore “the mere possibility that a check kiter may not intend

to defraud its creditors” precludes the automatic extension of the presumption of fraudulent

intent); Barber v. Union Nat’l Bank of Macomb (In re KZK Livestock, Inc.), 190 B.R. 626, 630

(Bankr. C.D. Ill. 1996) (“The rule that a Ponzi scheme evidences an intent to defraud, does not

necessarily apply to a check kite.”). But “[c]heck kiting is a form of Ponzi scheme.” In re

Montgomery, 123 B.R. at 815.

       Here, fraudulent intent is adequately pleaded; the kiting scheme has been buttressed with

facts that support the implication of intent. The complaint says that Shane Smith, with the

bank’s knowledge and assistance, purposefully overdrafted accounts and used sight drafts to

create float to pay-down the Debtors’ floorplan loan and thus hide that inventory (acquired under

the floorplan) had been sold out-of-trust. The sheer volume of alleged transactions and the stated

amounts relative to actual revenues from operations further support an inference of wrongdoing.

                                                 3.

       The allegations of the avoidable preference transfers lack the required specificity under

Rule 8. For actual fraudulent transfer claims under § 548(a)(1)(A), the heightened pleading

standard of Rule 9(b) applies. Rule 8 imposes a lower standard of pleading than Rule 9(b);

transfer allegations that do not meet Rule 8’s standard would thus be inadequate under Rule 9(b).

       Many of the cases discussed above for preferential transfer pleading standards also

addressed fraudulent transfer claims. In those cases, more specific information was needed to

meet the pleading standard of Rule 9(b) for fraudulent transfers. See, e.g., Crescent Res. Litig.

Tr. v. Nexen Pruet, LLC (In re Crescent Res., LLC), No. 11-01082, 2012 WL 195528, at *9

(Bankr. W.D. Tex. Jan. 23, 2012) (trust failed to sufficiently allege claims under §§ 547 and

548); In re James River Coal Co., 360 B.R. at 162 (“If a fraudulent transfer claim details the

                                                   20
Case 20-05002-rlj Doc 35 Filed 08/24/20            Entered 08/24/20 15:49:53          Page 21 of 33



transfers alleged to be fraudulent, the reasons the transfers are fraudulent, and the roles of the

defendants in the transfers, it has been pled with sufficient particularity to satisfy Federal Rule of

Civil Procedure 9(b).”); In re TransVantage Sols., Inc., 2016 WL 5854197, at *5 (pleading

fraudulent intent for fraudulent transfer had to meet Rule 9(b)); In re Raymond & Assocs., LLC,

2018 WL 2143304, at *2 (fraudulent transfers had to meet Rule 9(b) heightened pleading

standard, and the trustee’s complaint failed to allege the who, what, when, where, and how to

meet that standard); In re Anderson, 2018 WL 3197746, at *4 (“In order to survive a motion to

dismiss a claim for an intentionally fraudulent transfer, a plaintiff must satisfy the pleading

requirements of Fed. R. Civ. P. 9(b).”).

       Like Rule 8, there is not a clear checklist on how a plaintiff meets the Rule 9(b) pleading

standard. Although the Fifth Circuit has acknowledged that “‘Rule 9(b)’s ultimate meaning is

context-specific,’ and thus there is no single construction of Rule 9(b) that applies in all

contexts,” Grubbs v. Kanneganti, 565 F.3d 180, 188–89 (5th Cir. 2009), the Fifth Circuit also

“interprets Rule 9(b) strictly,” requiring the plaintiff to specify the who, what, where, when, and

why of the “fraud.” Flaherty & Crumrine Preferred Income Fund, Inc. v. TXU Corp., 565 F.3d

200, 207 (5th Cir. 2009).

       Some courts have stated that for a § 548(a)(1)(A) claim to meet the heightened Rule 9(b)

pleading standard, the complaint must allege specific information about each transfer, “including

date and amount of the transfer, the identity of the transferor and initial transferor and initial

transferee, and the consideration paid, if any.” In re Great Lakes Comnet, Inc., 588 B.R. at 21.

Courts that follow Valley Media for preferential transfers would no doubt require the same

specifics for each transfer alleged to be actually fraudulent.

       As with preferential transfers, courts will sometimes impose a relaxed pleading standard

when a trustee brings a fraudulent transfer case. As one court observed, “when a fraudulent

                                                    21
Case 20-05002-rlj Doc 35 Filed 08/24/20           Entered 08/24/20 15:49:53         Page 22 of 33



transfer claim is asserted by the bankruptcy trustee, courts often apply a less stringent standard

when weighing the sufficiency of the complaint, reasoning that a trustee is an outsider to the

transaction who must plead fraud from second-hand knowledge.” In re Vaughan Co., Realtors,

481 B.R. at 758 (citations and quotation marks omitted). This lowered standard was specifically

applied where a trustee was “charged with unraveling and pleading transactions between 500

investors, the [d]ebtor, and the [d]ebtor’s seventy-seven affiliates, with incomplete records,

multiple fraudulent schemes, and fact-specific transactions, all without the benefit of discovery.”

In re NJ Affordable Homes Corp., No. 05-60442, 2013 WL 6048836, at *13 (Bankr. D.N.J. Nov.

8, 2013).

       Even in light of this “lesser” pleading standard for trustees, trustees often times include

more information for fraudulent transfers than the Debtors have here. For example, in Welch v.

Synovus Bank, 517 B.R. 269, 277 (M.D. Fla. 2014), the trustee had sufficiently pleaded a check

kiting scheme and included many paragraphs detailing the factual circumstances of the debtor’s

use of the defendant’s bank accounts and “attached to the [complaint] a number of illustrations

analyzing the alleged check kiting activity as well as several documents detailing [debtor’s]

deposits and overdraft activity.” In another case, the trustee met the relaxed 9(b) pleading

standard where the trustee attached an exhibit to the complaint that listed the date and amount of

each transfer, as well as the type of transfer made (i.e., wire transfers) in a Ponzi scheme alleging

over $10 million in avoidable transactions. O’Connell v. Penson Fin. Servs. (In re Arbco Capital

Mgmt., LLP), 498 B.R. 32, 40–41 (Bankr. S.D.N.Y. 2013).

       Specifically, in the Fifth Circuit, one court pointed out the context-specific flexibility of

Rule 9(b) where it was the trustee who brought an actual fraudulent transfer action. The court

determined that the complaint satisfied Rule 9(b) where the complaint alleged that the debtor

“transferred approximately 836,170 gallons of recycled oil and, as of yet, an undetermined

                                                   22
Case 20-05002-rlj Doc 35 Filed 08/24/20            Entered 08/24/20 15:49:53         Page 23 of 33



number of gallons of nonrecycled oil” and that the transfer occurred “during the period of

October 11, 2010 through March 31, 2013,” in addition to pleading the other elements of

§ 548(a)(1)(A). In re JCC Envtl., Inc., 575 B.R. 692, 698–99 (E.D. La. 2017). Additionally, the

trustee attached an exhibit to his complaint that listed each transaction by the amount of gallons

of oil per transfer and the total value for each transfer. Although the exhibit did not include

specific dates, the allegations identified who transferred the property (there was only one debtor

entity) and who received the property (one defendant) and alleged specific transfers by value and

volume of oil transferred.

       The Debtors here, as plaintiffs, presumably have the advantage of access to relevant

records of the transactions sought to be avoided. The Debtors are, however, very different from

the pre-filing entities. The Debtors suffered massive layoffs upon filing and have been operated

by a court-appointed restructuring officer with but a handful of employees. This no doubt limits

the in-house knowledge of the Debtors’ personnel. But were the Court to entertain a more

relaxed standard, “allegations that a debtor made an aggregate amount or series of cash or other

transfers over a period of time, without further particularization, are insufficient to state an

intentional fraudulent transfer claim.” Official Comm. Of Unsecured Creditors v. JP Morgan

Chase Bank, N.A. (In re M. Fabrikant & Sons, Inc.), 394 B.R. 721, 733–34 (Bankr. S.D.N.Y.

2008) (applying Rule 9(b) heightened pleading standard to § 548(a)(1)(A) claims, faulting the

complaint for “not identify[ing] any specific transfer, transferor, transferee, or date of transfer”).

See also Olympia Mortg. Corp., 2006 WL 2802092, at *9 (dismissing intentional fraudulent

transfer claims that aggregated and lumped a series of cash transfers made over a three to five

year period and failed to identify how many transfers were being challenged or the specific dates

or amounts of those transfers).



                                                    23
Case 20-05002-rlj Doc 35 Filed 08/24/20           Entered 08/24/20 15:49:53        Page 24 of 33



       As determined before, without more than general allegations that deposits were made into

overdrawn FirstCapital bank accounts of multiple Debtor-plaintiffs over the past two years, the

complaint fails to meet the pleading standard of Rule 9(b) in identifying the alleged transfers.

No other information is alleged that is enough to meet the precision and substantiation required

under Rule 9(b). See In re DVI, Inc., 2008 WL 4239120, at *7–8 (stating that the Third Circuit

has recognized that while allegations of date, place, or time fulfill the heightened pleading

standard of 9(b), it is not required, and plaintiffs may use alternative means to meet the

particularity requirements of 9(b)).

                                                 C.

       The fate of Reagor-Dykes’ claims for recovery under §§ 550(a) and 502(d) of the

Bankruptcy Code follow that of the preferential transfer and fraudulent transfer claims. Section

550, on which Count Three is based, allows for recovery of an avoided transfer; and if there is no

viable avoidable transfer action, there is no recovery. FirstCapital’s claim under § 502(d), the

basis of Count Five, also depends on the viability of the voidable-transfer causes. See § 502.

                                                 D.

       FirstCapital argues that the Debtors’ claim for equitable subordination should be

dismissed for three different reasons—the Debtors lack standing to bring an equitable

subordination claim, the Debtors have not sufficiently pleaded the elements of equitable

subordination, and the Debtors are barred from bringing this claim under FirstCapital’s in pari

delicto defense.

                                                 1.

       The majority, though few in number, of courts have found that a chapter 11 debtor-in-

possession has standing to bring an equitable subordination claim. See ALT Hotel, LLC v.

DiamondRock Allerton Owner, LLC (In re ALT Hotel, LLC), 479 B.R. 781, 800 & n.12 (Bankr.

                                                   24
Case 20-05002-rlj Doc 35 Filed 08/24/20            Entered 08/24/20 15:49:53          Page 25 of 33



N.D. Ill. 2012) (stating that the debtor has standing to bring an equitable subordination claim

because, although courts have differed on the ability of a debtor to bring such a claim, § 1107(a)

gives a debtor-in-possession in a chapter 11 case the same powers of a trustee); In re Colfor, Inc.,

No. 96-60306, 1998 WL 70718, at *1 (Bankr. N.D. Ohio Jan. 5, 1998) (stating that “[n]ormally,

only the trustee or debtor-in-possession has standing to pursue [an equitable subordination

claim]”); Audre Recognition Sys., Inc. v. Casey (In re Audre, Inc.), 210 B.R. 360, 363 (Bankr.

S.D. Cal. 1997) (“The present case is a chapter 11 and the debtors-in-possession are bringing this

action. Under § 1107, a debtor-in-possession assumes almost all the rights and powers of a

trustee. Thus, the chapter 11 debtor-in-possession has standing to bring an equitable

subordination action.”); 9281 Shore Rd. Owners Corp. v. Seminole Realty Co. (In re 9281 Shore

Rd. Owners Corp.), 187 B.R. 837, 852 (E.D.N.Y. 1995) (“As to standing, ‘as a general rule, a

proceeding to subordinate a claim may be initiated only by a trustee or a debtor-in-possession,

unless a bankruptcy court authorizes another party in interest to initiate such a proceeding.’”)

(quoting In re Mayo, 112 B.R. 607, 651 (Bankr. D. Vt. 1990)); Century Glove, Inc. v. Iselin (In

re Century Glove, Inc.), 151 B.R. 327, 332 (Bankr. D. Del. 1993) (finding a debtor-in-possession

has standing to seek equitable subordination because, under § 1107(a), “a debtor-in-possession

[has] all of the rights . . . and powers, and shall perform all the functions and duties of a trustee”);

Bunker Expl. Co. v. Clarke (In re Bunker Expl. Co.), 42 B.R. 297, 302 (Bankr. W.D. Okla. 1984)

(finding that “in the situation where a chapter 11 debtor-in-possession is present, it has the

standing to bring suit seeking equitable subordination”).

        Courts have held that a debtor does not have standing to bring an equitable subordination

claim, but such cases involve a debtor in chapter 7, chapter 9, chapter 12, and chapter 13. See

Riccitelli v. Sensenwich (In re Riccitelli), 14 Fed. App’x 57, 58 (2d Cir. 2001) (unpublished)

(chapter 13 debtor lacked standing to bring equitable subordination claim); Colvin v. Amegy

                                                    25
Case 20-05002-rlj Doc 35 Filed 08/24/20            Entered 08/24/20 15:49:53        Page 26 of 33



Mortg. Co., LLC (In re Colvin), No. 12-05106, 2015 WL 128036, at *8 (Bankr. W.D. Tex. Jan.

8, 2015) (chapter 12 debtor); Wilkinson v. EMC Mortg. (In re Wilkinson), No. 11-05056, 2012

WL 112945, at *7 (Bankr. W.D. Tex. Jan. 12, 2012) (chapter 7 debtors); In re Cnty. of Orange,

219 B.R. 543, 557 (Bankr. C.D. Cal. 1997) (chapter 9 debtor).

         Because a debtor in possession assumes almost all the rights and powers of a trustee

under § 1107(a), the Debtors have standing to pursue an equitable subordination claim.

                                                  2.

         Next, FirstCapital says that Debtors failed to adequately plead their equitable

subordination claim. FirstCapital accurately recites the applicable law and standards for

assessing an equitable subordination claim. While equitable subordination is an unusual remedy

that is not penal and should only be awarded in rare instances, such policy considerations should

not be invoked to support dismissal on a motion to dismiss. They are best reserved for summary

judgment or trial. Mohammad Hilmi Nassif & Partners v. Republic of Iraq, No. 17-cv-2193,

2020 WL 1444918, at *18 n.10 (D.D.C. Mar. 25, 2020) (“Defendants’ public policy arguments

are best addressed on a motion for summary judgment after further briefing and development of

the record.”). FirstCapital refers to the three-prong test for equitable subordination, as articulated

by the Fifth Circuit, requiring allegations that (i) the defendant engaged in some type of

inequitable conduct, (ii) such misconduct caused injury to creditors or conferred an unfair

advantage on the defendant, and (iii) equitable subordination of the claim is consistent with

bankruptcy law. Benjamin v. Diamond (In re Mobile Steel Co.), 563 F.2d 692, 700 (5th Cir.

1977).

         Equitable subordination is a fact-intensive cause of action that is not normally determined

on a motion to dismiss. Autobacs Strauss, Inc. v. Autobacs Seven Co. (In re Autobacs Strauss,

Inc.), 473 B.R. 525, 583 (Bankr. D. Del. 2012) (“It is also of note that courts recognize that

                                                   26
Case 20-05002-rlj Doc 35 Filed 08/24/20            Entered 08/24/20 15:49:53         Page 27 of 33



determining whether a creditor’s claim should be subordinated is a fact-intensive inquiry which

should not necessarily be determined on a motion to dismiss.”). Nevertheless, a plaintiff must

usually allege conduct that falls into one of three categories: “(1) fraud, illegality or breach of

fiduciary duty, (2) undercapitalization, or (3) control or use of the debtor as an alter ego for the

benefit of the claimant,” and not merely allege “that the defendant engaged in ‘inequitable

conduct.’” ABF Capital Mgmt. v. Kidder Peabody & Co. (In re Granite Partners, L.P.), 210

B.R. 508, 514–15 (Bankr. S.D.N.Y. 1997) (citations omitted).

       Reagor-Dykes pleaded a check-kiting scheme that FirstCapital was aware of and assisted.

The complaint also alleges the execution of pledge agreements between Messrs. Reagor and

Dykes and FirstCapital for floorplan financing for $2.1 million that FirstCapital never issued;

and FirstCapital kept the collateral after reneging on the floorplan financing. Additionally, the

complaint alleges that FirstCapital refused to turn over funds in the Debtors’ FirstCapital bank

accounts that were deposited post-petition. These allegations sufficiently allege misconduct by

FirstCapital. The complaint also alleges injury to creditors, specifically, that by not supplying

the floorplan financing but instead taking the collateral, FirstCapital “also deprived other

creditors of the ability to recover for the damages they suffered.” Doc. No. 1 ¶ 51. Equitable

subordination of FirstCapital’s claim would not be contrary to the Bankruptcy Code. The

defenses that FirstCapital raises are more appropriately considered at a later stage in this

litigation, when the burden shifts to them to “demonstrate the fairness of its conduct.” United

States v. State St. Bank & Tr. Co., 520 B.R. 29, 80 (Bankr. D. Del. 2014) (“The party seeking to

subordinate a claim has the initial burden of coming forward with material evidence to overcome

the prima facie validity accorded to proofs of claim. Then, the burden shifts to the claimant to

demonstrate the fairness of its conduct.”) (internal citations omitted). As such, the Court denies

FirstCapital’s motion as to the Debtors’ equitable subordination claim for inadequate pleading.

                                                    27
Case 20-05002-rlj Doc 35 Filed 08/24/20            Entered 08/24/20 15:49:53         Page 28 of 33



                                                  3.

       Last, FirstCapital asks the Court to dismiss the Debtors’ equitable subordination claim

based on its in pari delicto defense. In pari delicto is “an equitable defense that bars a plaintiff’s

recovery where the plaintiff itself bears responsibility for the violations he seeks to redress and

preclusion of the suit would not impede public policy concerns.” Smith v. Woodforest Nat’l

Bank (In re IFS Fin. Corp.), No. 04-3841, 2007 WL 1308321, at *3 (Bankr. S.D. Tex. May 3,

2007). Application of the in pari delicto defense is governed by Texas law, Hill v. Day (In re

Today’s Destiny, Inc.), 388 B.R. 737, 748 (Bankr. S.D. Tex. 2008), and means “in equal fault.”

Howard v. Fidelity & Deposit Co. of Md. (In re Royal Airlines, Inc.), 98 F.3d 852, 855 (5th Cir.

1996). Texas courts determine a party to be in pari delicto if the plaintiff must rely on his own

illegal acts to establish his case. Plumlee v. Paddock, 832 S.W.2d 757, 759 (Tex. App.—Fort

Worth 1992, writ denied); Lewis v. Davis, 199 S.W.2d 146, 151 (Tex. 1947). Although a

plaintiff may be deemed in pari delicto, the requested relief may still be granted if public policy

demands it. Lewis, 199 S.W.2d at 151.

       Like the mere-conduit defense, “in pari delicto is an affirmative defense.” Rogers v.

McDorman, 521 F.3d 381, 386 (5th Cir. 2008). “Although dismissal under rule 12(b)(6) may be

appropriate based on a successful affirmative defense, that defense must appear on the face of the

complaint.” EPCO Carbon Dioxide Prods., Inc. v. JP Morgan Chase Bank, NA, 467 F.3d 466,

470 (5th Cir. 2006). “In the usual case, [a] court is unable to grant dismissal under Rule 12(b)(6)

based on an affirmative defense because it rarely appears on the face of the complaint.” Simon v.

Telsco Indus. Emp. Benefit Plan, No. 01-cv-1148, 2002 WL 628656, at *1 (N.D. Tex. Apr. 17,

2002). Specifically, as defined in Texas courts, the applicability of in pari delicto “in any

specific circumstance depends on the facts and circumstances and considerations of public

policy. These facts cannot be decided on a motion to dismiss.” Picard v. Avellino (In re Bernard

                                                    28
Case 20-05002-rlj Doc 35 Filed 08/24/20            Entered 08/24/20 15:49:53          Page 29 of 33



L. Madoff Inv. Sec. LLC), 557 B.R. 89, 123–24 (Bankr. S.D.N.Y. 2016) (applying Florida law

where Florida in pari delicto requires essentially the same considerations as Texas law); see also

In re Today’s Destiny, Inc., 388 B.R. at 749 (indicating that when courts are presented with the

in pari delicto defense, courts should “consider how the facts and equities of the individual case

interact with the policy in pari delicto was designed to serve”). Here, in pari delicto does not

arise from the face of the complaint; it requires a fact-intensive inquiry of its applicability.

         Further, bankruptcy courts disagree on whether an in pari delicto defense would even

apply to an equitable subordination claim. For example, a line of cases finds it inappropriate to

apply a state common law defense to a federal law cause. See, e.g., In re Bernard L. Madoff Inv.

Sec. LLC, 557 B.R. at 127 (stating that because equitable subordination arises under § 510(c) of

the Bankruptcy Code and not under non-bankruptcy law, “the limitations on the causes of action

that become property of the estate under 11 U.S.C. § 541(a), such as in pari delicto, do not

apply”); Gecker v. Goldman Sachs & Co. (In re Auto. Prof’ls, Inc.), 398 B.R. 256, 262 (Bankr.

N.D. Ill. 2008) (stating that in pari delicto is a state common law defense that does not apply to

causes of action created under Chapter 5 of the Bankruptcy Code). Other cases have looked to

the language surrounding equitable subordination and have found that the unclean hands doctrine

(a close relative to in pari delicto) “is not a defense to an equitable subordination claim because

the claim focuses on the inequitable conduct of the creditor, not the debtor.” In re Bernard L.

Madoff Inv. Secs. LLC, No. 09-01161, 2015 WL 4734749, at *17 (Bankr. S.D.N.Y. Aug. 11,

2015) (emphasis in original).

         The Court denies FirstCapital’s request to dismiss the Debtors’ equitable subordination

claim.




                                                    29
Case 20-05002-rlj Doc 35 Filed 08/24/20            Entered 08/24/20 15:49:53         Page 30 of 33



                                                 E.

       FirstCapital seeks to have Reagor-Dykes’ cause for willful violation of the automatic stay

dismissed because it did nothing more than place an administrative freeze on the Debtors’ bank

accounts.

       The Supreme Court, in Citizens Bank of Maryland v. Strumpf, 516 U.S. 16, 21 (1995),

held that a bank’s temporary administrative freeze of a debtor’s bank accounts does not

constitute an offset or violate the automatic stay. In Strumpf, the defendant bank placed an

administrative freeze on the debtor’s account almost seven months after the debtor filed

bankruptcy; then, five days later, it filed a motion for relief from automatic stay and for setoff.

Id. at 17–18.

       Courts following Strumpf have stressed the temporary nature of the freeze. For example,

in Town of Hempstead Employees Federal Credit Union v. Wicks, the court found that the credit

union violated the stay when it froze the debtors’ accounts for over four months before seeking

stay relief. 215 B.R. 316, 319 (E.D.N.Y. 1997) (determining that the length of the freeze, the

credit union’s refusal to release the funds on request, and the fact that the credit union took no

action until the debtors brought matters to a head, indicated that the administrative freeze was not

a temporary measure within the scope of Strumpf, “but rather constituted forbidden self-help in

violation of the automatic bankruptcy stay”); see also P.R. Elec. Power Auth. v. Maxon Eng’g

Servs., Inc., No. 06-cv-1538, 2007 WL 9770106, at *3 (D.P.R. Oct. 3, 2007) (finding that a

freeze that lasted almost six months violated the automatic stay); In re Cullen, 329 B.R. 52, 58

(Bankr. N.D. Iowa 2005) (finding that credit union’s freeze on account for 40 days without

seeking relief from the bankruptcy court until the debtors complained that the freeze violated the

automatic stay was in violation of the automatic stay); In re Schafer, 315 B.R. 765, 770, 774

(Bankr. D. Colo. 2004) (finding a debtor’s payroll check deposited post-petition prevented the

                                                   30
Case 20-05002-rlj Doc 35 Filed 08/24/20           Entered 08/24/20 15:49:53        Page 31 of 33



credit union from setting-off funds from post-petition deposits under § 553 and found that there

was a willful violation of the automatic stay where the credit union froze post-petition funds for

more than six weeks in addition to repeated requests for reaffirmation of a debt); Holden v.

United States (In re Holden), 236 B.R. 156, 167 (Bankr. D. Vt. 1999) (finding that indefinite

administrative freeze violated § 362(a)); In re Orr, 234 B.R. 249, 255 (Bankr. N.D.N.Y. 1999)

(finding stay violation where credit union imposed a freeze for almost two months before

seeking relief from stay).

       Reagor-Dykes alleges that post-petition deposits were made into accounts at FirstCapital

and that, upon demand that FirstCapital transfer such deposits into the debtor-in-possession

accounts, FirstCapital refused to do so. FirstCapital raises an additional fact—that it

administratively froze the accounts—that absolves it of the charge. But no mention is made of

the bank seeking stay relief to offset funds. The complaint sufficiently raises a stay violation.

FirstCapital’s request to dismiss this cause will be denied.

                                                 F.

       FirstCapital moves to dismiss the Debtors’ demand for attorneys’ fees. The Debtors have

pleaded claims under the Texas Uniform Fraudulent Transfer Act (TUFTA), which FirstCapital

has not moved to dismiss. Under TUFTA, a court may award attorneys’ fees “based on the

evidence the trial court heard.” Janvey v. Dillon Gage, Inc. of Dall., 856 F.3d 377, 392 (5th Cir.

2017) (quoting Walker v. Anderson, 232 S.W.3d 899, 919 (Tex. App.—Dallas 2007, no pet.))

(discussing Tex. Bus. & Commerce Code § 24.013). A sufficiently pleaded claim under TUFTA

may likewise support a claim for attorneys’ fees under TUFTA.

       Reagor-Dykes may also recover attorneys’ fees if they prove a willful stay violation.

Though a corporation-plaintiff may not recover attorneys’ fees under § 362(k) of the Code, In re

San Angelo Pro Hockey Club, Inc., 292 B.R. 118, 124 (Bankr. N.D. Tex. 2003), “[t]he court

                                                   31
Case 20-05002-rlj Doc 35 Filed 08/24/20           Entered 08/24/20 15:49:53        Page 32 of 33



may, however, award damages to a corporate debtor in enforcement of the court’s civil contempt

power or pursuant to its equitable powers under section 105 of the Code.” Id. For now, the

Court denies FirstCapital’s motion to dismiss the Debtors’ claim for attorneys’ fees.

                                                IV.

                                       Request to Amend

       Federal Rule of Civil Procedure “15(a) provides that leave to amend pleadings ‘shall be

freely given when justice so requires.’” In re NE 40 Partners, Ltd. P’ship, 440 B.R. at 129–30

(quoting Addington v. Farmer’s Elevator Mut. Ins. Co., 650 F.2d 663, 667 (5th Cir. 1981)). The

rule “evinces a bias in favor of granting leave to amend,” and the trial court will not withhold

such leave without a “substantial reason.” Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir.

2004) (internal quotations and citations omitted). Courts consider five factors to determine

whether to grant leave to amend: “(1) undue delay, (2) bad faith or dilatory motive, (3) repeated

failure to cure deficiencies by previous amendments, (4) undue prejudice to the opposing party,

and (5) futility of the amendment.” Id.

       No substantial reason to withhold leave to amend the pleading is presented here. There

has not been undue delay or any bad faith indicated in the filing of this adversary proceeding.

There have not been previous amendments to the pleading or undue prejudice to FirstCapital,

and, while amending the complaint here may be burdensome, it is not futile. The Court grants

the Debtors’ request to amend the complaint.

                                                V.

                                           Conclusion

       The Court concludes that, without curative amendments, Counts One and Two of Reagor-

Dykes’ complaint must be dismissed for failure to adequately plead the transfers that support

both the preferential and fraudulent transfer claims under §§ 547 and 548, respectively. If such

                                                  32
Case 20-05002-rlj Doc 35 Filed 08/24/20        Entered 08/24/20 15:49:53       Page 33 of 33



claims fail, so too must the causes at Count Three and Count Five. The Court denies

FirstCapital’s motion to dismiss Counts Four, Six, and Seven. The Court grants the Debtors

fifteen days to amend the complaint; upon motion and cause shown, the Court will consider an

additional fifteen days.

                              ### End of Memorandum Opinion ###




                                                33
